In the brief in support of the petition of the defendants, appellees, for a rehearing, it is pointed out that in rendering *Page 373 
the judgment for the plaintiff this court overlooked the fact that the plaintiff, Mrs. L.P. Barraque, had died while the appeal was pending in this court, and that her only heirs, Mrs. Ethel D. Jones and J.C. Ducote, were substituted as plaintiffs and appellants by an order of this court rendered on September 21, 1942. Inasmuch as Mrs. Ethel D. Jones and J.C. Ducote, who are the only heirs of Mrs. L.P. Barraque, were substituted and made parties to this appeal as plaintiffs and appellants before the judgment was rendered by this court, it is not necessary to grant a rehearing in order to correct the obvious error of rendering the judgment in favor of the deceased Mrs. Barraque, instead of rendering it in favor of the substituted plaintiffs and appellants, Mrs. Ethel D. Jones and J.C. Ducote.
The prayer of the petition for a rehearing is merely "for a rehearing herein upon the ground that the decree of the court is contrary to the law and the evidence." The brief filed in support of the petition for a rehearing is merely a reargument of the points which were argued originally and which we have disposed of in the opinion which we have rendered.
It is ordered that the decree rendered by this court on November 30, 1942, shall be and it is now redrafted so as to substitute for the deceased, Mrs. L.P. Barraque, her sole heirs, namely, Mrs. Ethel D. Jones and J.C. Ducote, and so as to read as follows:
The judgment appealed from is annulled, and it is now ordered, adjudged and decreed that the substituted plaintiffs, Mrs. *Page 374 
Ethel D. Jones and J.C. Ducote, as the sole heirs of the original plaintiff, Mrs. L.P. Barraque, shall recover of and from the defendants, Robert Neff and the Employers' Liability Corporation, Ltd., or either of them, the sum of $1,884, together with interest thereon at 5% per annum from the date of judicial demand, that is, from June 5, 1939, and all costs of this suit.
The petition for a rehearing is denied.
ROGERS, J., absent.